     Case 2:18-cv-02666-GMS-ESW Document 123 Filed 04/15/20 Page 1 of 2



 1    WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     Eliseo Solis Haro,                               No. CV-18-02666-PHX-GMS (ESW)
10                   Plaintiff,                         ORDER
11     v.
12     Lisa McNeal, et al.,
13                   Defendants.
14
15
16           This matter is before the Court on its own review. On September 13, 2019, the
17    Court ordered the Clerk of Court to send two blank subpoenas duces tecum to Plaintiff to
18    enable discovery regarding last known or current addresses for Defendants Livingston and
19    Torrez (Doc. 79 at 3). The Clerk of Court promptly sent packets to the Plaintiff which he
20    returned properly filled-out on September 24, 2019 (Doc. 88). The Clerk of Court
21    forwarded Plaintiff’s subpoenas duces tecum to the United States Marshals Service
22    (“USMS”) for service of process on October 1, 2019.
23           USMS served Corizon Health Inc. with Plaintiff’s subpoena duces tecum regarding
24    the last known or current address for Defendant Livingston on October 9, 2019, as reflected
25    in Process Receipt and Return filed October 17, 2019 (Doc. 99). On October 31, 2019,
26    Corizon Health Inc. filed Defendant Livingston’s last known address under seal as reflected
27    in its Notice (Docs. 105, 106). On November 1, 2019, the Clerk of Court prepared a service
28    packet for USMS containing the sealed address of Defendant Livingston. No affidavit of
     Case 2:18-cv-02666-GMS-ESW Document 123 Filed 04/15/20 Page 2 of 2



 1    service has been returned by USMS. The Court will order the Clerk of Court to inquire of
 2    USMS as to the status of service of process, prepare a second service packet for Defendant
 3    Livingston, and forward it to USMS for service of process on Defendant Livingston.
 4          There is no record in the docket of USMS serving Corizon Health Inc. with
 5    Plaintiff’s properly filled out subpoena duces tecum inquiring as to the current or last
 6    known address of Defendant Torrez. Though forwarded to USMS on October 1, 2019, no
 7    action has been taken regarding the subpoena duces tecum for Defendant Torrez. The
 8    Court will order the Clerk of Court to inquire of USMS as to the status of the subpoena
 9    duces tecum regarding Defendant Torrez and provide a second copy of same to USMS to
10    be served on Corizon Health Inc.
11          For the reasons set forth herein,
12          IT IS ORDERED that the Clerk of Court inquire of USMS as to the status of service
13    of process on Defendant Livingston, prepare a second service packet for Defendant
14    Livingston, and forward it to USMS for service of process on Defendant Livingston.
15          IT IS FURTHER ORDERED that the Clerk of Court inquire of USMS as to the
16    status of service of process on Corizon Health Inc. of the subpoena duces tecum regarding
17    Defendant Torrez and provide a second copy of same to USMS for service of process.
18    Upon receipt of a sealed last known address from Corizon Health Inc. for Defendant
19    Torrez, the Clerk of Court shall prepare a service packet for USMS and forward it to USMS
20    for service of process upon Defendant Torrez.
21          IT IS FURTHER ORDERED extending the time for service of process as to
22    Defendant Livingston to May 14, 2020.
23          IT IS FURTHER ORDERED extending the time for service of process as to
24    Defendant Torrez to June 1, 2020.
25          Dated this 14th day of April, 2020.
26                                                      Honorable Eileen S. Willett
27                                                      United States Magistrate Judge

28


                                                  -2-
